Exhibit 10.24

AGREEMENT

This Agreement (“Agreement”), dated as of December 31, 2014, is made by and
among Mr. Jorge Junquera Diez (“Executive”), his wife Marilú Amadeo and their
conjugal partnership (collectively referred to as the “Executive and his
spouse”), and Popular, Inc.

RECITALS

WHEREAS, Executive is employed by Popular, Inc. in the capacity of Vice Chairman
and Special Assistant to the CEO;

WHEREAS, Executive also serves as appointee of Popular, Inc. in the board of
directors of certain entities;

WHEREAS, the parties have agreed that Executive’s employment relationship with
Popular, Inc. will end effective February 28, 2015;

WHEREAS, the parties desire to enter into this Agreement in order to provide for
the orderly transition of Executive from Popular, Inc.

NOW, THEREFORE, in consideration of the premises and the covenants contained in
this Agreement, the sufficiency of which is hereby acknowledged, Executive and
his spouse and Popular agree as follows:

 

1. TERMINATION

 

  a) Termination: The parties acknowledge and agree that, effective February 28,
2015 (the “Termination Date”), Executive’s employment with Popular shall
terminate as a result of a reorganization that will result in the elimination of
his position. In connection with such termination, and upon Popular’s request,
Executive agrees to resign from any board of directors on which Executive serves
as a nominee of Popular and to execute any documentation necessary to effect
such resignation.

 

  b) Transition Period: For the period commencing on the date hereof and ending
on the Termination Date (the “Transition Period”), Executive shall continue to
be employed by Popular in his current capacity.

 

  c) Compliance. During the Transition Period, Executive shall comply in full
with (i) all applicable laws, orders and regulations, (ii) Popular’s Code of
Ethics, Policies and Guidelines; and (iii) the employee manual in effect.

 

  d)

Payment of Salary/Benefits. During the Transition Period, Executive shall
continue to receive Executive’s current base salary paid in the normal course in
accordance with Popular’s payroll policy, as well as other compensation and
benefits to which Executive is entitled in his current position (but not any
accrued but unpaid bonus or other incentive compensation other than as described
herein) with Popular. During the Transition Period,



--------------------------------------------------------------------------------

 

Executive shall be entitled to any Christmas Bonus awarded. Executive will also
qualify to receive a cash incentive payment for his performance during 2014,
subject to any legal limitations and as determined by the Compensation Committee
of Popular, Inc. in its sole discretion. Executive will not participate in any
other bonus or incentive compensation program which may be in effect at Popular.

 

  e) Accrued Vacation Pay. Within ten days of the Termination Date, Executive
shall be compensated for all accrued but unused vacation days.

 

  f) Effect on Other Agreements. Upon the full execution of this Agreement, this
Agreement shall constitute the entire agreement with respect to the terms of
Executive’s employment and any compensation or benefits for which Executive may
be entitled either prior to or after the Termination Date. This Agreement shall
supersede any other or earlier employment or benefits or other agreement.

 

  g) Reference to Popular. The parties agree that for purposes of this
Agreement, “Popular” includes, but is not limited to, Popular, Inc., its
predecessors, successors and assigns, its current and former affiliates,
subsidiaries, divisions, and related business entities and, with respect to each
such entity, all of its past and present employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, insurers,
employee benefit programs (and the trustees, administrators, fiduciaries and
insurers of such programs) and any other persons acting by, through, under or in
concert with any of the persons or entities listed in this paragraph.

 

2. PAYMENTS AND BENEFITS

 

  a) Separation Payment. In exchange for Executive’s covenants and agreements
contained in this Agreement, Executive shall be paid a voluntary separation
payment in the gross amount of $3,100,000.00 (“Separation Payment”), pursuant to
and in accordance with the terms and conditions of this Agreement. The
Separation Payment will be subject to FICA withholdings and will be paid to
Executive in one lump sum payment which will be delivered to Executive within
ten days after the Effective Date (as defined on Annex A to this Agreement),
provided that Executive and his spouse do not revoke their agreement to the
Release attached as Annex A within the seven-day period provided therein. The
Separation Payment will be reported by Popular to the PR Treasury Department on
Form 480.6D.

 

  b) Statutory Acknowledgments. Executive and his spouse acknowledge that
(i) Executive is not otherwise entitled to the Separation Payment; and (ii) the
Separation Payment is made under articles 2(e) and 10 of Puerto Rico Law 80 of
May 30, 1976, as amended by Puerto Rico Law 278 of August 15, 2008 (“Law 80”).
For avoidance of doubt, Executive and his spouse acknowledge that although
Executive’s termination of employment is for just cause under Law 80 and, thus,
he is not entitled to severance compensation under Law 80, Executive agrees that
if a court determines otherwise, the Separation Payment will be credited against
any liability imposed by a court on account of Executive’s termination of
employment under a final, un-appealable order issued by said court.

 

2



--------------------------------------------------------------------------------

Executive and his spouse further acknowledge that the Separation Payment is
being provided to Executive solely in consideration of the covenants and
agreements made by Executive and his spouse under this Agreement.

Executive and his spouse hereby declare that they have not received tax advice
from Popular or its representatives, and express that they have received tax
advice regarding this Agreement and its fiscal consequences from their personal
advisors. Executive and his spouse assume the entire responsibility for the
payment of any taxes owed to the Commonwealth of Puerto Rico that may be
appropriate or imposed, as well as any surcharge, penalty or interest, and
expressly release Popular from any liability regarding this matter.

Executive and his spouse agree to indemnify and hold harmless Popular from any
liability or penalty that may be imposed on Popular for any failure to make
deductions and/or withholdings to, or for Executive’s failure to pay any tax
required to be paid in connection with, the Separation Payment.

 

  c) Equity Grants. In accordance with the terms of the applicable executive
compensation plans, Popular will deliver to Executive 17,630 shares of Popular,
Inc. common stock, net of any applicable withholding taxes, as follows
(collectively, the “Equity Grants”): (i) Popular, Inc. 2004 Omnibus Incentive
Plan, as amended: 3,094 shares of vested restricted stock; (ii) Popular, Inc.
Senior Executive Long-Term Incentive Plan: 3,319 deferred shares of Popular,
Inc. common stock; (iii) TARP Restricted Stock: 11,217 shares of TARP Restricted
Stock granted on February 22, 2013.

The certificates evidencing any Equity Grants payable to Executive will be
delivered to Executive as soon as administratively practicable after Termination
Date. If applicable, Popular shall withhold the necessary number of shares
required to cover any tax withholding due upon vesting and delivery of the
Equity Grants. Upon delivery of such Equity Grants, Executive shall have no
further rights nor shall Executive be entitled to any further distribution under
the aforementioned equity plans. All other terms and provisions of the Equity
Grants as set forth in the applicable agreements shall remain in full force and
effect.

 

  d) Retirement Benefits. Executive and Popular acknowledge and agree that
Executive has accrued benefits under the Popular, Inc. Puerto Rico Savings and
Investment Plan, the Banco Popular de Puerto Rico Retirement Plan and the Banco
Popular de Puerto Rico Tax-Qualified Retirement Restoration Plan (collectively
the “Retirement Plans”) and that Executive’s benefits under the Retirement Plans
shall be determined in accordance with the provisions thereof and any election
related thereto. The Separation Payment shall be excluded from eligible
compensation for purposes of determining Retirement Plans deferral amounts or
benefit values. Executive and Popular also acknowledge and agree that Executive
is eligible to participate in the Banco Popular de Puerto Rico Retiree Medical
Plan in accordance with the terms and conditions of said Plan.

 

3



--------------------------------------------------------------------------------

  e) No Further Benefits, Payments, Etc. Executive acknowledges and agrees that
except as expressly provided herein, Executive’s coverage under any benefit
plan, program, policy or arrangement sponsored or maintained by Popular shall
cease and be terminated as of the Termination Date. Executive further
acknowledges and agrees that no payment made by Popular pursuant to this
Agreement is subject to any employer matching obligation or any other employer
contribution under any benefit or deferred compensation plan, whether or not any
such payment is characterized as wages or other compensation.

Notwithstanding the terms of this Section 2, Executive hereby agrees that,
further to the restrictions on compensation included in the American Recovery
and Reinvestment Act for entities that participated in the Troubled Assets
Relief Program (“TARP”), should the United States Treasury Department or any
governmental agency or body determine that under any ARRA’s limitations
resulting from Popular’s prior participation in TARP Executive should not have
received the Separation Payment, the Separation Payment may be subject to
recovery or “clawback” and Executive will be required to return the total
amount. If Executive is required to return the Separation Payment received
pursuant to this Agreement, then the parties’ duties and obligations set forth
in this Agreement will cease to exist as of the date of the effective return by
Executive of the Separation Payment. Popular agrees that in the event that it is
notified of the recovery or clawback of the Separation Payment it will inform
Executive within five (5) business days of the receipt of said notification.

 

3. DEATH OR DISABILITY

In the event that Executive dies or becomes disabled prior to the Termination
Date, Executive’s heirs, representatives or Executive’s estate shall be entitled
(subject to the release requirements set forth in this Agreement and, when
applicable, the terms of the Retirement Plans) to the compensation and benefits
described in Section 2 of this Agreement.

 

4. RELEASE AND WAIVER

As a condition to the receipt of the Separation Payment, Executive and his
spouse shall execute and deliver, no earlier than on the Termination Date, in
accordance with the terms thereof, the release attached hereto as Annex A (the
“Release”). In addition, Executive agrees to execute any additional
documentation as Popular deems necessary and appropriate.

 

5. ON-GOING RESTRICTIONS ON EXECUTIVE’S ACTIVITIES; COOPERATION

 

  a) General Effect. The parties agree that the provisions of this Section 5
shall apply while Executive is employed by Popular and for certain periods after
Executive shall cease being employed by Popular. This Section uses the following
defined terms:

“Competitive Enterprise” means any business enterprise that either (1) engages
in commercial or consumer financial services, retail banking, internet banking
or other financial services to either commercial or consumer customers in the
Commonwealth of Puerto Rico in which Executive may seek employment, or (2) holds
a 5% or greater equity, voting or profit participation interest in any
enterprise that engages in such a competitive activity.

 

4



--------------------------------------------------------------------------------

“Solicit” means any direct or indirect communication, initiation, advice,
encouragement or request of any person to take or refrain from taking any action
(regardless of who initiated the communication in which the preceding occurs).

 

  b) Executive’s Importance to Popular and the Effect of this Section 5.
Executive acknowledges that in the course of Executive’s involvement in
Popular’s activities, Executive has and has had access to Proprietary
Information (as defined in Annex B attached hereto) and Popular’s client base
and will profit from the goodwill associated with Popular. On the other hand, in
view of Executive’s access to Proprietary Information and Executive’s importance
to Popular, if Executive competes with Popular for a period of one (1) year
after Executive’s employment, Popular will likely suffer significant harm (but
the amount of the loss to Popular would be uncertain and not readily
ascertainable). This Agreement provides Executive with substantial additional
benefits over Executive’s prior arrangements with Popular, including the
substantial additional compensation referred to in Section 2 hereof. In return
for the benefits Executive will receive from Popular and to induce Popular to
enter into this Agreement, and in light of the potential harm Executive could
cause Popular, Executive agrees to the provisions of this Section 5. Popular
would not have entered into this Agreement if Executive did not agree to this
Section 5.

 

  c) Non-Solicitation of Popular Employees. During Executive’s employment and
for one (1) year after the Termination Date, Executive agrees that he will not
directly or indirectly attempt to Solicit anyone who is then an employee of
Popular (or who was an employee of Popular within the prior six months) to
resign from Popular or accept employment with any Competitive Enterprise. The
term “Solicit” when used in this subsection shall not be deemed to include
solicitation of employment of individuals who respond to public advertisement
media of general distribution (i.e., not targeted to present Popular employees)
without specific instruction or direction by Executive.

 

  d) Executive’s Payment Obligations/Off-sets. If Executive fails to comply with
this Section 5, other than any isolated, insubstantial and inadvertent failure
that is not in bad faith, Executive will pay Popular any Separation Payment that
Executive shall have received in connection with this Agreement. Popular will
have the right to offset Executive’s obligations under this Section against any
amounts otherwise owed to Executive by any Popular entity, including under this
Agreement. This payment obligation is in addition to any rights Popular may have
under this Section 5. In no event shall Executive’s liability under this section
5(d) exceed the amount of the Separation Payment.

 

  e)

Cooperation. During the Transition Period and thereafter, Executive hereby
agrees to make himself reasonably available and to cooperate with reasonable
requests from Popular with respect to legal and regulatory matters as they arise
from time to time with respect to Executive’s duties for Popular, including any
investigation, litigation, government or regulatory proceeding, examination or
other proceeding or dispute. Such

 

5



--------------------------------------------------------------------------------

 

cooperation shall include, but not be limited to, preparing for and giving
testimony if and when required by Popular. Popular shall reimburse Executive for
all reasonable expenses incurred with respect to such cooperation, including
legal fees and disbursements.

 

  f) D&O Policy. For events or acts occurred prior to the Termination Date,
Executive will be indemnified under the D&O Policy applicable to directors and
officers to the extent provided in the By-Laws and policies of Popular that are
in effect as of the Executive’s Termination Date.

 

6. PROPRIETARY INFORMATION

Executive agrees to the proprietary information provisions set forth on Annex B,
which is a part of this Agreement.

 

7. DISPUTES

Except for disputes arising under Section 5 of this Agreement (including without
limitation any claims for injunctive relief), any controversy, dispute or claim
arising out of or relating to this Agreement, or its interpretation,
application, implementation, breach or enforcement which the parties are unable
to resolve by mutual agreement, shall be settled by submission by either
Executive or Popular of the controversy, claim or dispute to binding arbitration
in the Commonwealth of Puerto Rico, before a single arbitrator in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association then in effect. In any such arbitration proceeding the parties agree
to provide all discovery deemed necessary by the arbitrator. The decision and
award made by the arbitrator shall be accompanied by a reasoned opinion, and
shall be final, binding and conclusive on all parties hereto for all purposes,
and judgment may be entered thereon in any court having jurisdiction thereof.
Popular will bear the totality of the arbitrator’s and administrative fees and
costs. Each party shall bear its or his litigation costs and expenses; provided,
however, that the arbitrator shall have the discretion to award the prevailing
party reimbursement of its or his reasonable attorney’s fees and costs. Upon the
request of any of the parties, at any time prior to the beginning of the
arbitration hearing, the parties may attempt in good faith to settle the dispute
by mediation administered by the American Arbitration Association. Popular will
bear the totality of the mediator’s and administrative fees and costs.

 

8. GENERAL PROVISIONS

 

  a) Consideration. This Agreement is entered into as a material inducement to
Popular in consideration of the mutual covenants contained in this Agreement.
Executive and Popular acknowledge the receipt and sufficiency of the
consideration to this Agreement and intend this Agreement to be legally binding.

 

  b) Executive Unaware of Violation. Executive represents and warrants that he
is not aware of any fact that would (a) establish, (b) tend to establish, or
(c) in any way support an allegation of a violation by Popular of the Federal
Claims Act or any similar state or federal qui tam statute.

 

6



--------------------------------------------------------------------------------

  c) Return of Popular Property. Executive affirms that no later than
February 28, 2015 he will return to Popular all the property that belongs to
Popular in his possession or control and that he received to carry out his
duties and responsibilities while employed.

 

  d) Amendments and Waivers. Any provision of this Agreement may be amended or
waived, but only if the amendment or waiver is in writing and signed, in the
case of an amendment, by all of the parties, in the case of a waiver, by the
party that would have benefited from the provision waived.

 

  e) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (i) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (ii) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 5 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, or otherwise, it
will be automatically amended to apply for the maximum permitted period and
maximum permitted area, or otherwise.

 

  f) Non-Disparagement. Executive and his spouse agree to refrain from
performing any act, engaging in any conduct or course of action or making or
publishing any statements, claims, allegations or assertions which have or may
reasonably have the effect of demeaning the name or business reputation of
Popular or any of its respective employees, officers, directors, agents or
advisors in their capacities as such or which adversely affects (or may
reasonably be expected to adversely affect) the best interests (economic or
otherwise) of any of them. The parties agree that nothing in this Section 8(f)
shall preclude Executive and his spouse from fulfilling any duty or obligation
that they may have at law, from responding to any subpoena or official inquiry
from any court or government agency, including providing truthful testimony,
documents subpoenaed or requested or otherwise cooperating in good faith with
any proceeding or investigation, or from taking any reasonable actions to
enforce their rights under this Agreement in accordance with the dispute
resolution provisions specified in this Agreement.

 

  g) No Admission of Liability. Popular has entered into this Agreement with
Executive and his spouse voluntarily. Popular does not believe or admit it has
done anything wrong or illegal. Executive and his spouse agree that this
Agreement shall not be admissible in any court or other forum for any purpose
other than the enforcement of its terms.

 

  h) Entire Agreement. This Agreement, together with the Annexes attached
thereto, sets forth the entire agreement between the parties, and, except as
otherwise provided herein, fully supersedes any and all prior agreements,
understandings, or representations between the parties pertaining to the subject
matter of this Agreement.

 

  i) Governing Law. This Agreement shall in all respects be governed by and
construed under the laws of the Commonwealth of Puerto Rico.

 

7



--------------------------------------------------------------------------------

  j) Jurisdiction and Venue. Subject to the provisions of Section 7 above, this
Agreement shall be deemed performable by all parties in, and venue shall
exclusively be in the state or federal courts (without a jury) located in San
Juan, Puerto Rico. The parties hereby consent to the personal jurisdiction of
these courts and waive any objection that such venue is objectionable or
improper.

 

  k) Counterparts. This Agreement may be executed as counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

Please confirm your acceptance of the terms of this Agreement by signing where
indicated below.

DATED: December 31, 2014

 

Executive POPULAR, INC.

/S/JORGE JUNQUERA DIEZ

/S/EDUARDO NEGRON

Eduardo J. Negrón Executive Vice President Spouse

/S/MARILU AMADEO

Marilú Amadeo

 

8



--------------------------------------------------------------------------------

Annex A

GENERAL RELEASE

General Release (this “Release”), by Jorge Junquera Diez (the “Executive”), his
wife Marilú Amadeo and their conjugal partnership (collectively referred to as
the “Executive and his spouse”), in favor of Popular, Inc., and any of its
subsidiaries and affiliates (collectively “Popular”) and any of their respective
past or present shareholders, principals, directors, officers, employees,
managers, agents, attorneys, trustees, fiduciaries, representatives, insurers,
assigns or benefit plan administrators (collectively the “Released Parties”).

RECITALS

A. Executive has been employed by Popular, Inc. in the capacity of Vice Chairman
and Special Assistant to the CEO, and has served as appointee of Popular in the
board of directors of certain entities.

B. Executive would receive payments under that certain Agreement, dated as of
December 31, 2014 (the “Agreement”), that are conditioned on the execution and
effectiveness of this Release.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

 

  1.

General Release. Executive knowingly and voluntarily waives, terminates,
cancels, releases and discharges forever the Released Parties from any and all
actions, causes of action, claims, allegations, rights, obligations,
liabilities, or charges (collectively the “Claims”) that he has or may have,
whether known or unknown, by reason of any matter, cause or thing occurring at
any time before and including the date of this Release, including, without
limitation, claims for compensation or bonuses (including, without limitation,
any claim for an award under any compensation plan or arrangement); breach of
contract; tort; wrongful, unjust, abusive, unfair, constructive, or unlawful
discharge or dismissal; impairment of economic opportunity; defamation; age and
national origin discrimination; sexual harassment or discrimination;
discrimination based on marital status; back pay; front pay; benefits;
attorney’s fees; whistleblower claims; emotional distress; intentional
infliction of emotional distress; assault; battery, pain and suffering; punitive
or exemplary damages; all claims under Title VII of the Civil Rights Act of
1964, the Civil Rights Acts of 1866 and 1991 and Executive Order 11246, which
prohibit employment discrimination based on race, color, religion, sex, or
national origin; the Age Discrimination in Employment Act of 1967 and the Older
Workers Benefit Protection Act of 1990, which prohibit employment discrimination
because of age against individuals who are 40 years of age or older; the Equal
Pay Act, which prohibits sex-based wage discrimination against men and women who
perform substantially equal work in the same establishment; the Americans with
Disabilities Act (ADA), which prohibits employment discrimination against
qualified individuals with disabilities in the private sector, and in state and
local governments; and Sections 501 and 505 of the

 

1



--------------------------------------------------------------------------------

 

Rehabilitation Act of 1973, which prohibit federal contractors to discriminate
in employment against qualified individuals with disabilities; the Genetic
Information Nondiscrimination Act (GINA) of May 21, 2008, which prohibits
discrimination against employees based on genetic information; the Family and
Medical Leave Act, which protects employees’ rights to medical and family leave;
the Uniformed Services Employment and Reemployment Rights Act (USERRA); the
Vietnam Era Veterans’ Readjustment Assistance Act of 1974 (VEVRAA); the
Constitution of Puerto Rico, which prohibits discriminatory treatment; Law 69 of
July 6, 1985, which prohibits employment discrimination on the basis of sex; Law
17 of April 22, 1988, which prohibits sexual harassment in employment; Law 100
of June 30, 1959, as amended, which prohibits employment discrimination based on
age, race, color, sex, marital status, social or national origin, social
condition, political affiliation, political or religious beliefs, or against an
employee for being a victim or being perceived as a victim of domestic violence,
sexual aggression or stalking, or based on sexual orientation or gender
identity; Law 116 of December 20, 1991; Law 44 of July 2, 1985, which prohibits
employment discrimination against qualified individuals with disabilities or
under any other local, state or federal law which prohibits discrimination,
harassment or retaliation; Law 139 of June 26, 1968 (SINOT); Law 45 of April 18,
1935 (State Insurance Fund); the Employee Retirement Income Security Act of 1974
(ERISA); the Workers Adjustment Retraining and Notification Act (WARN); the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA); the Federal
Bankruptcy Act; the Insurance and the Civil Codes of Puerto Rico; Law 80 of
May 30, 1976; Law 379 of May 15, 1948 (Days and Hours of Work); Law 96 of
June 26, 1956 (Minimum Wage); Law 180 of July 27, 1998 (vacation and sick leave)
and any other federal, state or local (including Puerto Rico) laws, whether
based on statute, regulation or common law, providing workers’ compensation
benefits; restricting an employer’s right to terminate employees or otherwise
regulating employment; or enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith; providing
recourse for alleged wrongful discharge, harassment or discrimination, physical
or personal injury, emotional distress, fraud, negligent misrepresentation,
libel, slander, defamation and similar or related claims, or any law regarding
wages or compensation, retaliation, negligence, loss of consortium, intentional
infliction of emotional distress, negligent infliction of emotional distress, or
any other claim and any alleged injuries he may have suffered up to and
including the Termination Date, as defined in the Agreement. In addition, in
consideration of the provisions of this Release, the Executive further agrees to
waive any and all rights under the laws of any jurisdiction in the United States
or Puerto Rico that limit a general release to those claims that are known or
suspected to exist in Executive’s favor as of the Effective Date (as defined
below).

In addition, Executive represents and warrants that he has not been the victim
of retaliation under Section 704 of the Civil Rights Act of 1964 (42 USC §
2000e-3); the Age Discrimination in Employment Act (ADEA, 29 USC § 3(d)); the
Federal Deposit Insurance Act (FDIA, 12 USC § 831j); Article 8 of Law 17 of
April 22, 1988 (29 L.P.R.A. § 155h); Article 20 of Law 69 of July 6, 1985 (29
L.P.R.A § 340); Law 115 of December 20, 1991, as amended by Law 169 of
September 29, 2014 (29 L.P.R.A § 94 et seq.); Section 806 of the Sarbanes Oxley
Act of 2002; or any other federal or local statute or regulation which prohibits
retaliation against an employee.

 

2



--------------------------------------------------------------------------------

Furthermore, Executive and his spouse, their heirs, executors, assignees, and
agents, do not have, and if they had they hereby waive any claim of any type,
and the remedies, under any federal, state or Commonwealth of Puerto Rico law,
including those related to or that may be alleged as arising from the employment
relationship between Executive and Popular, or the termination of the same, and
grant the most complete release for any claim or cause of action they have or
may have or had, known or unknown, whether in law or in equity, in contract, or
torts, against the Released Parties, and they acknowledge and agree that they
will not file suit in the United States District Court, any Federal or state
courts, any Commonwealth of Puerto Rico court or in any other forum for any
cause of action that could arise from Executive’s employment or the termination
of his employment under any local, state or federal employment law or
regulation. Executive and his spouse, based on personal knowledge, recognize and
declare that they have not suffered damages caused by, or attributable to, the
Released Parties, and that their relatives, heirs, executors, assignees and/or
agents, or any other parties claiming a relationship of dependence, interest or
affection with Executive, have not suffered any damage that may blamed on, or
attributable to, the Released Parties for any reason including, but not limited
to the employment relationship of Executive, the termination of employment and
any incident or fact occurred during his employment with Popular. Executive and
his spouse agree to hold harmless and indemnify the Released Parties, including
reasonable attorney’s fees and costs incurred by the Released Parties, for any
action filed by any member of their family or by any of their relatives or by
any other parties claiming a relationship of dependence, interest or affection
with them for the causes of action being released herein. The parties agree and
understand that the purpose of this paragraph is to exclude the Released Parties
from any liability or cause of action that could be filed pursuant to Santini v.
Service Air, Inc., 137 D.P.R. 1 (1994).

 

  2. No Further Payments. Except as provided in Section 2(a) of the Agreement,
Executive acknowledges that he has been fully compensated by Popular under its
rules, policies, practices, plans, programs and regulations, and every
employment agreement or any other contract or agreement, applicable laws and
regulations, and that nothing is owed for salaries, vacations, bonuses,
incentives, separation benefits, severance payment, reimbursement of expenses,
“allowances”, or for any other concept including, but not limited to his
participation in any other kind of plan, program or incentive, and that all of
his wages and benefits with Popular have been settled to his entire
satisfaction.

 

  3. Surviving Claims. Notwithstanding anything herein to the contrary, this
Release shall not:

 

  a) release any Claims relating to the payments and benefits set forth in
Section 2 of the Agreement;

 

  b) release any Claims arising after the date of this Release;

 

3



--------------------------------------------------------------------------------

  c) limit or prohibit in any way Executive’s (or his beneficiaries’ or legal
representatives’) ability to bring an action to enforce the terms of this
Release;

 

  d) release any claim for Executive benefits under plans covered by the
Employee Retirement Income Security Act of 1974, as amended, to the extent that
such claims may not lawfully be waived or for any payments or benefits under any
plans of Popular that have vested according to the terms of those plans;

 

  e) release any claims for indemnification in accordance with applicable laws
and the corporate governance documents of Popular, including any right to
contribution, in accordance with their terms as in effect from time to time or
pursuant to any applicable directors and officers insurance policy with respect
to any liability incurred by Executive as an officer or director of Popular or
any member of Popular or any right Executive may have to obtain contribution as
permitted by law in the event of entry of judgment; or

 

  f) release any obligations from any individual who is a Released Party arising
from any personal business relationship with Executive outside of the employment
relationship, including, without limitation, any mortgages or loans.

4. Additional Representations. Executive and his spouse further represent and
warrant that they have not filed any civil action, suit, arbitration,
administrative charge, or legal proceeding against any Released Party nor have
they assigned, pledged, or hypothecated as of the Effective Date their claim to
any person and no other person has an interest in the claims that they are
releasing.

5. Acknowledgements by Executive and his spouse. Executive and his spouse
acknowledge and agree that they have read this Release in its entirety and that
this Release is a general release of all known and unknown claims, including,
without limitation, to rights and claims arising under the Age Discrimination in
Employment Act (ADEA). Executive and his spouse further acknowledge and agree
that:

 

  a) This Release does not release, waive or discharge any rights or claims that
may arise for actions or omissions after the date of this Release;

 

  b) Executive and his spouse are entering into this Release and releasing,
waiving and discharging rights or claims only in exchange for consideration
which they are not already entitled to receive;

 

  c) Executive and his spouse have been advised, and are being advised by the
Release, to consult with an attorney and tax advisor before executing this
Release;

 

  d) Executive and his spouse have been advised, and are being advised by this
Release, that they have twenty-one (21) days within which to consider the
Release; and

 

4



--------------------------------------------------------------------------------

  e) Executive and his spouse are aware that this Release shall become null and
void if they revoke their agreement to this Release within seven (7) days
following the date of execution of this Release. Executive may revoke this
Release at any time during such seven-day period by delivering (or causing to be
delivered) to Popular, Inc., 209 Muñoz Rivera Avenue, San Juan, PR 00918,
Attention: Eduardo J. Negrón, Executive Vice President, written notice of their
revocation of this Release no later than 5:00 p.m. eastern time on the seventh
(7th) full day following the date of execution of this Release (the “Effective
Date”). The Executive and his spouse agree and acknowledge that a letter of
revocation that is not received by such date and time will be invalid and will
not revoke this Release.

6. Additional Agreements. Executive and his spouse agree that should any person
or entity file or cause to be filed any civil action, suit, arbitration, or
other legal proceeding seeking equitable or monetary relief concerning any claim
released by Executive and his spouse herein, Executive and his spouse shall not
seek or accept any personal relief from or as the result of such civil action,
suit, arbitration, or other legal proceeding.

IN WITNESS WHEREOF, Executive and his spouse have signed this Release on
            , 2015.

 

Executive

 

Jorge Junquera Diez

Spouse

 

Marilú Amadeo

 

Accepted and Agreed: Popular, Inc.

By:

 

Eduardo J. Negrón

 

5



--------------------------------------------------------------------------------

Annex B

PROPRIETARY INFORMATION

(a) Definition. “Proprietary Information” means confidential or proprietary
information, knowledge or data concerning (1) Popular’s businesses, strategies,
operations, financial affairs, organizational matters, personnel matters,
budgets, business plans, marketing plans, studies, policies, procedures,
products, ideas, processes, software systems, trade secrets and technical
know-how, (2) any other matter relating to Popular, and (3) any matter relating
to clients of Popular or other third parties having relationships with Popular.
Proprietary Information includes (1) information regarding any aspect of your
tenure as an Executive of Popular or the termination of your employment, (2) the
names, addresses, and phone numbers and other information concerning clients and
prospective clients of Popular, (3) investment techniques and trading strategies
used in, and the performance records of, client accounts or other investment
products, and (4) information and materials concerning the personal affairs of
employees of Popular. In addition, Proprietary Information may include
information furnished to you orally or in writing (whatever the form or storage
medium) or gathered by inspection, in each case before or after the date of this
Agreement. However, Proprietary Information does not include information
(1) that was or becomes generally available to you on a non-confidential basis,
if the source of this information was not reasonably known to you to be bound by
a duty of confidentiality, (2) that was or becomes generally available to the
public, other than as a result of a disclosure by you, directly or indirectly,
or (3) that you can establish was independently developed by you without
reference to any Proprietary Information.

(b) Use and Disclosure. You will obtain or create Proprietary Information in the
course of your involvement in Popular’s activities and may already have
Proprietary Information. You agree, represent and warrant that you have complied
with and will continue to comply with the Confidential and Proprietary
Information section of Popular, Inc.’s Code of Ethics, which, as provided
therein, survives your termination of employment. You agree that the Proprietary
Information is the exclusive property of Popular, and that, while you are
employed by a member of Popular, you will use and disclose Proprietary
Information only for Popular’s benefit and in accordance with any restrictions
placed on its use or disclosure by Popular. After you cease being employed by a
member of Popular, you will not use or disclose any Proprietary Information. In
addition, nothing in this Agreement will operate to weaken or waive any rights
Popular may have under statutory or common law, or any other agreement, to the
protection of trade secrets, confidential business information and other
confidential information. You shall give written notice to the Chief Legal
Officer of Popular of any request or demand for Confidential and Proprietary
Information immediately upon receipt of any request for such information and
shall reasonably cooperate with Popular in any application Popular may make
seeking a protective order or barring disclosure of such Proprietary
Information.

(c) Disputes. The existence of, and any information concerning, a dispute
between you and Popular will be Proprietary Information. However, you may
disclose information concerning the dispute to the arbitrator or court that is
considering the dispute and to your legal counsel (so long as your counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

 

1



--------------------------------------------------------------------------------

(d) Return of Proprietary Information. When your employment terminates, you
agree to return to the Company all Proprietary Information, including all notes,
mailing lists, rolodexes and computer files that contain any Proprietary
Information. You agree to do anything reasonably requested by the Company in
furtherance of perfecting Popular’s possession of, and title to, any Proprietary
information that was at any time in your possession.

(e) Limitations. Nothing in this Agreement prohibits you from providing truthful
testimony concerning Popular to governmental, regulatory or self-regulatory
authorities.

 

2